Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenshin (JP2007/206480A).
 	Regarding claim 1, Kenshin discloses a microelectromechanical structure, comprising: 
a fixed frame internally defining a cavity (Fig. 3);  
5a mobile mass (5) elastically suspended in the cavity and movable with a first resonant rotational mode about a first rotation axis and with a second resonant rotational mode about a second rotation axis orthogonal to the first rotation axis (note Fig. 5a and 5b); 
a first pair of supporting elements extending in a cantilever fashion in the cavity and being rigidly coupled to the fixed frame and elastically deformable by piezoelectric effect to 10cause rotation of the mobile mass about the first rotation axis (note elements I and III in Fig. 5a and 5b); 
a second pair of supporting elements extending in a cantilever fashion in the cavity and being rigidly coupled to the fixed frame and elastically deformable by piezoelectric effect to cause rotation of the mobile mass about the second rotation axis (note elements II and IV in Fig. 5a and 5b); 
a first pair of elastic-coupling elements elastically coupled between the mobile mass 15and the first pair of supporting elements (41, 43); and 
a second pair of elastic-coupling elements elastically coupled between the mobile mass and the second pair of supporting elements (42 and 44); 
wherein said first and second resonant rotational modes of said mobile mass are decoupled from one another and do not interfere with one another due to said first and second 20pairs of elastic-coupling elements (note that the MEMS systems in Fig 5a and 5b have the same effects as the one illustrated in Fig. 1b).
	Regarding claim 2, Kenshin discloses the first pair of elastic-coupling elements are compliant to rotation about said second rotation axis and rigid with respect to rotation about said first rotation axis; and wherein the second pair of elastic-coupling elements are compliant to the rotation about said first rotation axis and rigid with respect to the rotation about said second rotation axis (see illustration in Fig. 1b).
	Regarding claim 15, Kenshin discloses configured to have a complete symmetry with respect to said first and second rotation axes (see Fig. 5a and 5b).
	Regarding claim 16, Kenshin discloses the mobile mass carries a reflecting surface so as to define a reflector structure (see Fig. 2).
	Regarding claim 17, in addition of rejection to claim 1, Kenshin further discloses a light source driven for generation of a light beam as a function of an image to be generated (note Fig. 2 and also “BACKGROUND-ART” in the translation).  
	Regarding claim 18, Kenshin discloses the device is a component of a portable electronic apparatus (note “BACKGROUND-ART” in the translation).
	Regarding claim 19, see rejection to claim 2.
Allowable Subject Matter
Claims 3-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422